 1                                                     The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                         NO. CR20-170 RSM
10
11                             Plaintiff,
                                                         ORDER CONTINUING TRIAL
12                        v.
13
       JONSHE L. GILBERT,
14
15                             Defendants.
16
17
            THIS COURT has considered the facts and circumstances contained in the parties’
18
     Stipulated Motion to Continue Trial. Based on those facts and circumstances, which are
19
     incorporated herein by reference and adopted as findings of fact, the parties’ Motion is
20
     GRANTED.
21
            THE COURT finds that a failure to grant an extension would deny counsel the
22
     reasonable time necessary for effective preparation, taking into account the exercise of due
23
     diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv) and would result in a
24
     miscarriage of justice, 18 U.S.C. § 3161(h)(7)(B)(i). THE COURT also finds that this case
25
     is sufficiently complex that it is unreasonable to expect adequate preparation for pretrial
26
     proceedings or for the trial itself within the time limits established by this section, 18 U.S.C.
27
28    ORDER CONTINUING TRIAL                                                    UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      U.S. v. Jonshe Gilbert.
                                                                                 SEATTLE, WASHINGTON 98101
      CR20-170 RSM - 1                                                                 (206) 553-7970
 1 § 3161(h)(7)(B)(ii). THE COURT also finds that the ends of justice will be served by
 2 ordering a continuance in this case, that a continuance is necessary to ensure adequate time
 3 for effective case preparation, and that these factors outweigh the best interest of the public
 4 and the defendant in a speedy trial.
 5         Accordingly, THE COURT ORDERS that the trial date be continued to January 31,
 6 2022 and the deadline for pretrial motions to December 20, 2021, and that the period of time
 7 from the date of this Order until the new trial date of January 31, 2022, shall be excludable
 8 time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).
 9
10         DATED this 15th day of July, 2021.
11
12
13
14
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
15
16
     Presented by:
17
18 s/ Laura Harmon
   LAURA HARMON
19 Special Assistant United States Attorney
20
21
22
23
24
25
26
27
28   ORDER CONTINUING TRIAL                                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Jonshe Gilbert.
                                                                               SEATTLE, WASHINGTON 98101
     CR20-170 RSM - 2                                                                (206) 553-7970
